DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed August 19, 2020. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method comprising: 
receiving a search query input from an end user system;
routing the search query input to a plurality of search provider sources;
receiving a set of responses to the search query input from at least a portion of the plurality of search providers sources;
generating a ranking of a first portion of the set of responses based on a level of responsiveness to the search query input; and
causing, based at least in part on the ranking, a display comprising a search result comprising at least a portion of the set of responses.
	
The limitations recite mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which serach results are provided. This represents an evaluation, which is a concept performed in the human mind and falls under mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a processing device. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (routing the search query), 
storing and retrieving information in memory (receiving a search query),
performing repetitive calculations (generating a ranking).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-7 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 8-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-7such that similar analysis of the claims would be apparent. As such, claims 8-20 are rejected under at east similar rationale. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al (US 2013/0117259 A1).

Regarding claims 1, 8, and 14, Ackerman discloses a method, comprising:
           receiving, by a processing device of a merchant system, a search query input from an end user system (Ackerman: abstract -  a search service receives a search query from a user:  abstract -  a search service receives a search query from a user);
routing the search query input to a plurality of search provider sources; (Ackerman: Figure 1, paragraph [0023] - The search service 102 is illustrated as including a search engine 110. The search engine 110 is representative of functionality to provide search results 112 in response to a search query, e.g., a search result page or other arrangement for output in a user interface of the client device 104);
receiving a set of responses to the search query input from at least a portion of the plurality of search providers sources (Ackerman:  Figure 3, paragraph [0030] -  Thus, the query context 118 may function to give a context to a query to search results 112 formed in response to receipt of a search query from the client device 104);
generating a ranking of a first portion of the set of responses based on a level of responsiveness to the search query input (Ackerman:  Figure 1, paragraph [0026] - The search service 102, for instance, may collect revenue in order to increase a ranking of a search result for particular queries or parts of queries, e.g., words);
causing, based at least in part on the ranking, a display comprising a search result comprising at least a portion of the set of responses (Ackerman:  Figure 5, paragraph [0056] - A user interface is configured in response to a search query for display to a user of the user account, the user interface including a plurality of search results found for the search query and that are ordered by respective media type based on the query context (block 504)).

Regarding claims 2, 9, and 15, Ackerman discloses all of the limitations as noted above in claims 1, 8, and 14.  Ackerman further discloses identifying a first portion of the set of responses as having a verified status, wherein the ranking is based at least in part on the verified status associated with the first portion of the set of responses (Ackerman: paragraph [0017] - Further, the consumption of the content may be verified such that the query context has increased accuracy, such as based on an actual output of the content, verification that a user actually viewed the content (e.g., using a camera), reacted to the content (e.g., using a microphone), attitude of the user toward the content, and so on).  

Regarding claims 3, 10, and 16, Ackerman discloses all of the limitations as noted above in claims 1, 8, and 14.  Ackerman further discloses wherein the display comprises the at least the portion of the set of responses aggregated from multiple different search provider sources (Ackerman: Figure 1, paragraph [0025] - For example, the query context 118 may be formed to describe a context for aggregate community usage. The query context 118, for instance, may be based on monitored user interaction with the search results 112 in order to determine which types of content referenced in the search results 112 has a higher degree of interest to users that receive the results).  

Regarding claims 4, 11, and 17, Ackerman discloses all of the limitations as noted above in claims 1, 8, and 14.  Ackerman further discloses wherein a position in the display of a first response of the at least the portion of the set of responses is determined based on ranking information associated with the first response (Ackerman: Figure 11, Figure 3, paragraph [0030] - Thus, the query context 118 may function to give a context to a query to search results 112 formed in response to receipt of a search query from the client device 104. This context may then be used to rank the search results 112 to increase a likelihood that a user that corresponds to the query context 118 will be able to readily locate a search result 112 of interest, further discussion of which may be found in relation to FIG. 3).

Regarding claims 5, 12, and 18, Ackerman discloses all of the limitations as noted above in claims 4, 11, and 17.  Ackerman further discloses collecting end user engagement activity associated with the first response; receiving a second search query input; and adjusting the position of the first response element in a second display of a second search result in response to the second search query input (Ackerman: Figure 2, paragraph [0034] - FIG. 2 is an illustration of a system 200 showing the client device 104 of FIG. 1 configured as a game console that is capable of using a camera and microphone to verify user interaction with an output of content and gauge the user's attitude toward the output).

Regarding claims 6, 13, and 19, Ackerman discloses all of the limitations as noted above in claims 1, 8, and 14.  Ackerman further discloses generating, based on information received from the merchant system, a query rule comprising a condition and an action; and applying the query rule in generating the ranking of the set of responses (Ackerman: Figure 3, paragraph [0044] - he query context 118 may then be used to output a set of rules that may be employed by a query classifier 308 to develop an "understanding" of an intent behind the query 302, which may be applied to search results obtained from one or more of a plurality of search back ends 310, 312 of the search service 102).

Regarding claims 7 and 20, Ackerman discloses all of the limitations as noted above in claims 6 and 19.  Ackerman further discloses wherein the condition of the query rule is associated with a context corresponding to the end user system (Ackerman: Figure 1, paragraph [0040] - Thus, the output of the content may be verified and a user's opinion of that output may be verified for use in forming the query context 118.).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0156333 A1, Freese et al discloses SYSTEMS AND METHODS FOR MACHINE LEARNING MODELS FOR SEARCH ENGINE PERFORMANCE OPTIMIZATION.
US 2020/0201912 A1, Gordner et al discloses AGGREGATING PERSONALIZED SUGGESTIONS FROM MULTIPLE SOURCES.
US 2003/0158839 A1, Faybishenko et al discloses System and method for determining relevancy of query responses in a distributed network search mechanism.
PTO-892 Reference U discloses aggregating E-commerce Search Results from Heterogeneous Sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625